Action on the merits
Notice of AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Foreign priority
The claim for priority under 35 U.S.C. 119(a) - (d), 386(a) or (b) to Israel patent application number IL-67387, filed July 29, 2021, is acknowledged however, a certified copy of the Israel patent application has not been filed. 
In the case of a design application, the claim for priority must be presented during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e). If the claim for priority is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
If the applicant chooses to file the certified copy, the applicant must mail a paper copy of the certified copy of the application to the USPTO to receive the benefit of priority. Copies filed through Patent Center or the Electronic Filing System (EFS-Web) will not meet requirements for priority.
Rejection under 35 U.S.C. 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) because the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the exact scope of the claim is unclear based on what is shown and described, for the following reasons:
The perimeter of the domestic soda-water preparing device’s base is inconsistently shown in the reproductions. Reproductions 1.2-1.5 show the bottom perimeter of the base as a solid line and part of the claimed design, while reproduction 1.7 shows the bottom perimeter of the base as a broken line and not part of the claimed design. This confuses the exact scope of the claim. See the following annotated drawings.

    PNG
    media_image1.png
    774
    838
    media_image1.png
    Greyscale

The feet of the domestic soda-water preparing device are inconsistently shown in the reproductions. Reproductions 1.2-1.5 show the feet with solid lines and part of the claimed design, while reproduction 1.7 shows the feet in broken lines and not part of the claimed design. This confuses the exact scope of the claim. See the following annotated reproductions.

    PNG
    media_image2.png
    814
    838
    media_image2.png
    Greyscale

Due to these reasons, the claim is considered indefinite and nonenabling.
To overcome this rejection, the applicants should amend the reproductions so that the claimed design is consistently shown. The applicants may show the bottom perimeter of the base consistently as a broken line, or consistently as a solid line. The applicants may show the feet consistently in broken lines, or consistently in solid lines.
Avoid new matter
If new drawings are submitted in an attempt to overcome this rejection, care must be exercised to avoid the introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. The original drawing disclosure represents the claimed design. All features, elements, and lines as presented are the basis from which examination of the claim is conducted. It is critical that the original disclosure filed with the office be of the highest quality, and be the most accurate rendering of the claimed design as possible. The overall design, as well as that of individual features, must be rendered in such a way that no amount of conjecture is necessary in understanding the claim. New matter is anything (structure, features, or elements) which was not apparent (seen) in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features, or elements. 
The applicants are reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc.). See 37 CFR 1.1026 and Manual of Patent Examination Procedure (MPEP) 2909.02. Thus the numbering convention used in the original submission should not be amended when responding to this Office action.
__________
Discussion of the merits of the application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See Manual of Patent Examination Procedure (MPEP) § 713. The examiner will not discuss the merits of the application with applicant' s representative if the representative is not registered to practice before the USPTO. Appointment as applicant' s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in-person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at www.uspto.gov/forms, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, they may email the examiner at arva.adams@uspto.gov to arrange a time and date for the telephone interview. Please include suggested days and times for the proposed telephone call. When proposing a day and time for the interview, please take into account the examiner' s work schedule indicated in the “Contact” section of this office action. The email should also be used to determine who will initiate the telephone call.
Email communications
The merits of the application will not be discussed via email or other electronic medium unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to official USPTO correspondence” below. See MPEP § 502.03 II for further information.
Responding to official USPTO correspondence 
When responding to official correspondence issued by the USPTO, including refusals, Ex Parte Quayle actions, Notices of Allowance, or Notices of Abandonment, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to office actions only by the following means:
Online via the USPTO's Patent Center at www.uspto.gov/PatentCenter (Registered users only)
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's official fax number, 571-273-8300
Hand-carry to USPTO's Alexandria, Virginia, Customer Service Window, 401 Dulany Street, Alexandria, Virginia 22314.
See www.uspto.gov/patents/maintain/responding-office-actions.
__________
Conclusion
The art of record not relied upon is cited as cumulative art. The claim stands refused under 35 U.S.C. 112(a) and (b).
The applicants are reminded that any reply to this refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVA P ADAMS whose telephone number is 571-272-6479. The examiner can normally be reached Monday-Friday, 9 a.m. to 6 p.m. ET.
Examiner interviews are available via telephone or video conferencing using a USPTO-supplied collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, or for more information, visit www.uspto.gov/PatentCenter. Visit www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/APA/					    Examiner, Art Unit 2913   

/JOSEPH KUKELLA/     Primary Examiner, Art Unit 2913